Title: To John Adams from United States House of Representatives, 23 June 1790
From: United States House of Representatives
To: Adams, John


				
					Mr. President:
					June 23, 1790
				
				The House of Representatives have concurred in the amendments to the bill, entitled “An act to satisfy the claims of John McCord against the United States;”They have passed a bill, entitled “An act to provide more effectually for the settlement of the accounts between the United States and the individual states,” in which they request the concurrence of the Senate.
				
					
				
				
			